Case 3:19-cv-00637-MAS-LHG Document 40-4 Filed 12/14/20 Page 1 of 17 PageID: 264




                                                                           E

                                                                           X

                                                                           H

                                                                           I

                                                                           B

                                                                           I

                                                                           T



                                                                           A


                             Exhibit “A”
Case 3:19-cv-00637-MAS-LHG  Document
       Case 3:19-cv-00637 Document 1 40-4  Filed 12/14/20
                                     Filed 01/17/19  Page Page
                                                          1 of 162 PageID:
                                                                   of 17 PageID:
                                                                           1     265




  Gene M. Burd
  ARNALL GOLDEN GREGORY LLP
  1775 Pennsylvania Ave. NW, Suite 1000
  Washington, D.C. 20006
  (202) 677-4048
  gene.burd@agg.com

  Jeffrey S. Jacobovitz*
  ARNALL GOLDEN GREGORY LLP
  1775 Pennsylvania Ave. NW, Suite 1000
  Washington, D.C. 20006
  (202) 677-4056
  jeffrey.jacobovitz@agg.com

  Attorneys for Plaintiff MicroBilt Corporation

  *pro hac vice admission to be filed

                                   UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW JERSEY
  --------------------------------------------------------------- x

  MICROBILT CORPORATION

                                              Plaintiff,              Civil Action No.

                       - against -                                    JURY TRIAL DEMANDED

  BAIL INTEGRITY SOLUTIONS, INC. and
  THOMAS BRIAN SHIRAH in his individual
  capacity; ABC COMPANIES (1-10), JOHN and
  JANE DOES (1-10)

                                               Defendants.
  --------------------------------------------------------------- x


                                                  COMPLAINT

          Plaintiff MicroBilt Corporation (“MicroBilt”), a Delaware corporation headquartered in

  Princeton, New Jersey, with a principal place of business located at 1640 Airport Road, N.W.,

  Suite 115, Kennesaw, Georgia 30144-7038, by its attorneys, Arnall Golden Gregory LLP, alleges

  as follows for its complaint against defendants Bail Integrity Solutions, Inc. (“Bail Integrity”),



  13079587v1
Case 3:19-cv-00637-MAS-LHG  Document
       Case 3:19-cv-00637 Document 1 40-4  Filed 12/14/20
                                     Filed 01/17/19  Page Page
                                                          2 of 163 PageID:
                                                                   of 17 PageID:
                                                                           2     266




  upon information and belief a North Carolina corporation with a principal place of business located

  at 221 Camelot Drive, Morganton, North Carolina 28655, and its CEO and owner, Thomas Brian

  Shirah. (the “Defendants”).

                                   JURISDICTION AND VENUE

          1.     Jurisdiction is proper in this Court because of the diversity of citizenship of the

  parties and because the amount in controversy exceeds $75,000, exclusive of interest and costs,

  under 28 U.S.C. § 1332. Plaintiff also has jurisdiction pursuant to 28 U.S.C. Sec. 1331 because

  this action arises under the laws of the United States.

          2.     MicroBilt files its breach of contract claim in this Court pursuant to section 28o of

  the MicroBilt User Agreement (titled “Choice of Law and Venue”), which is incorporated by

  reference into the individual agreements between MicroBilt and each Defendant, and which states:

          THE PARTIES IRREVOCABLY AGREE THAT: I) THIS AGREEMENT
          SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
          THE SOLE AND EXCLUSIVE LAW, PERSONAL JURISDICTION AND
          VENUE OF THE STATE AND FEDERAL COURTS OF THE STATE OF NEW
          JERSEY, COUNTY OF MERCER, WITHOUT REGARD TO ITS CONFLICTS
          OF LAW PRINCIPLES; II) ANY ACTION RELATING TO THIS AGREEMENT
          SHALL BE FILED IN SUCH COURTS; AND III) ANY CLAIM OR DEFENSE
          THAT A PARTY LACKS MINIMUM CONTACTS WITH THE FORUM OR
          THAT SUCH COURTS LACK PERSONAL JURISDICTION OR THAT VENUE
          IS IMPROPER OR INCONVENIENT, SHALL BE WAIVED.

          3.     Under 28 U.S.C. § 1404(a), the language of section 28o of the MicroBilt User

  Agreement controls. See Atl. Marine Const. Co. v. U.S. Dist. Court for W. Dist. of Texas, 571 U.S.

  49, 59–60 (2013) (finding that § 1404(a) “provides a mechanism for enforcement of forum-

  selection clauses that point to a particular federal district” and holding that “a proper application

  of § 1404(a) requires that a forum-selection clause be given controlling weight in all but the most

  exceptional cases”) (internal citations and quotations marks omitted)). Therefore, and pursuant to




  13079587v1
Case 3:19-cv-00637-MAS-LHG  Document
       Case 3:19-cv-00637 Document 1 40-4  Filed 12/14/20
                                     Filed 01/17/19  Page Page
                                                          3 of 164 PageID:
                                                                   of 17 PageID:
                                                                           3     267




  28 U.S.C. § 1391(b), venue is proper in this Court, and this Court has personal jurisdiction over

  each Defendant.

          4.     This Court also has personal jurisdiction over Defendant Shirah pursuant to New

  Jersey’s long-arm statute, N.J.R. 4:4-4, which provides for personal jurisdiction as far as is

  permitted by the Fourteenth Amendment. See Decker v. Circus Circus Hotel, 49 F. Supp. 2d 743,

  746 (D.N.J. 1999). Defendant Shirah has purposefully availed himself of the State of New Jersey

  by (1) entering into the above-described transaction with MicroBilt, which Defendant Shirah knew

  to be headquartered in New Jersey; (2) signing (in his capacity as CEO and owner of Bail Integrity)

  the User Agreement expressly selecting New Jersey as the parties’ choice of law and venue; and

  (3) maintaining minimum contacts with New Jersey during the course of his business exchanges

  with MicroBilt. Such minimum contacts included, but are not limited to, email exchanges with

  MicroBilt personnel, all of which run through a server located at MicroBilt’s headquarters in New

  Jersey. See Machulsky v. Hall, 210 F. Supp. 2d 531, 539 (D.N.J. 2002) (“When a defendant enters

  into contracts with residents of a foreign jurisdiction that involve the knowing and repeated

  transmission of computer files over the Internet, personal jurisdiction is proper.”).

                                                FACTS

                                             Background

          5.      MicroBilt is a “consumer reporting agency” and “reseller” of consumer credit

  information, as defined by the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681a. In that

  capacity, MicroBilt maintains a sophisticated database of consumer credit information, allowing

  its credentialed business customers to purchase access to such information for their lending,

  leasing, collections and risk management needs.




  13079587v1
Case 3:19-cv-00637-MAS-LHG  Document
       Case 3:19-cv-00637 Document 1 40-4  Filed 12/14/20
                                     Filed 01/17/19  Page Page
                                                          4 of 165 PageID:
                                                                   of 17 PageID:
                                                                           4     268




          6.     As a seller and reseller of consumer credit and other highly protected information,

  MicroBilt is required to comply with various statutes and regulations aimed at ensuring the

  protection of consumer data. These include the FCRA, the Gramm-Leach Bliley Act (“GLBA”),

  the Drivers Privacy Act, and regulations promulgated by the Federal Trade Commission and

  Consumer Financial Protection Bureau.

          7.     To ensure compliance with such requirements, MicroBilt implements numerous

  policies and procedures designed to safeguard consumer data from unauthorized use or resale. One

  such measure requires that all MicroBilt customers and their principals be fully credentialed and

  approved as authorized end users of MicroBilt’s services. The credentialing process includes, but

  is not limited to, the customer’s completion of MicroBilt’s User Agreement, its Application for

  Use of Consumer Reports, its On-Site Business Inspection and Verification, and an extensive

  background check on the business and its principals and/or owners, as well as compliance review

  and management approval.

          8.     MicroBilt provides its services only to those businesses that demonstrate a

  legitimate “permissible purpose,” as defined under the FCRA, and/or a legitimate “permitted use,”

  as defined under the GLBA. MicroBilt’s User Agreement specifies that all end users will be

  subject to monitoring and random audits to ensure the legitimacy of the end user’s use of

  MicroBilt’s services, and that the misuse of MicroBilt’s services shall be cause for immediate

  termination of the agreement.

                            MicroBilt’s Mobile Device Verification Service

          9.     Within the last year, MicroBilt began offering a new service, Mobile Device

  Verification, which assists MicroBilt customers in confirming that the mobile phone number

  submitted, e.g., on a financial services application, is valid and owned by the applicant.




  13079587v1
Case 3:19-cv-00637-MAS-LHG  Document
       Case 3:19-cv-00637 Document 1 40-4  Filed 12/14/20
                                     Filed 01/17/19  Page Page
                                                          5 of 166 PageID:
                                                                   of 17 PageID:
                                                                           5     269




          10.    As stated on MicroBilt’s website, the Mobile Device Verification service “is only

  offered to credentialed businesses with an approved business use. Consumer consent is also

  required before attempting to verify any mobile device information.”

          11.    MicroBilt’s Mobile Device Verification service works as follows: Once the

  customer receives consent to verify an applicant’s mobile phone information, Mobile Device

  Verification will confirm that the name, address, and mobile number submitted by the applicant

  matches the information on file with the wireless carrier corresponding to the mobile phone

  number.

          12.    A customer can also use Mobile Device Verification to determine the proximity of

  the address provided in an application to the actual location of the applicant’s mobile phone. As

  MicroBilt notes on its website, “[f]inding out the application address is hundreds of miles away

  from the phone submitted offers valuable insight into potential fraud against both the business and

  consumer that may have had their identity stolen.”

          13.    MicroBilt’s geolocation service provides important benefits: ID verification; ID

  theft prevention and mitigation; other types of fraud prevention; emergency services. MicroBilt

  requires and relies on its business customers to follow the law and comply with contract safeguards

  and restrictions. The company exercises proper due diligence to ensure that this occurs and that

  customers use the information only for permissible purposes, in compliance with both the FCRA

  and GLBA.

                   Bail Integrity Enters into User Agreement for MicroBilt Services

          14.    Defendant Bail Integrity operates as a registered bail bondsman service.1


  1
    Bail bondsman assist criminal defendants who cannot otherwise afford the bail set by the judge,
  posting the necessary bond on the defendant’s behalf. However, “hiring a commercial bondsman
  removes the incentive for the defendant to appear at trial” because “[t]he defendant’s failure to
  appear [in court] results in the bondsman, not the defendant, forfeiting bail.” See Jonathan


  13079587v1
Case 3:19-cv-00637-MAS-LHG  Document
       Case 3:19-cv-00637 Document 1 40-4  Filed 12/14/20
                                     Filed 01/17/19  Page Page
                                                          6 of 167 PageID:
                                                                   of 17 PageID:
                                                                           6     270




            15.     On July 26, 2018, Bail Integrity entered into a User Agreement with MicroBilt (See

  Exhibit A).2 In addition to MicroBilt’s standard terms and conditions, the parties added an

  addendum to the User Agreement to allow for Bail Integrity’s purchase of MicroBilt’s newly-

  offered Mobile Device Verification service.

            16.     By entering into the MicroBilt User Agreement, Bail Integrity expressly certified

  that, inter alia, (1) “each specific ‘permissible purpose’ as defined in the FCRA or ‘permitted use’

  under the GLBA for which the consumer credit or other Information is requested and certify that

  such will be used for no other purpose or use;” (2) “all Information will be held in strict

  confidence;” and (3) “the Confidential Information disclosed to it by [MicroBilt] shall not be

  disclosed to any third party and shall be used only for the purposes herein.”

            17.     The addendum to Bail Integrity’s User Agreement further specified that certain

  “consumer consent guidelines and language [are] required to be implemented in any use of the

  MicroBilt Mobile Device Verification products and services.” That provision required Bail

  Integrity to “provide a version of its hard copy consumer agreement and/or provide screenshots of

  its online consumer consent process with the required language included, prior to use of such

  MicroBilt products and services, and upon request thereafter for audit and compliance purposes.”

            18.     As part of the credentialing process, Bail Integrity completed a MicroBilt

  “Application for Access to Consumer Reports and FCRA Related Data” (the “Access




  Drimmer, When Man Hunts Man: The Rights and Duties of Bounty Hunters in the American
  Criminal Justice System, 33 Hous. L. Rev. 731, 743 (1996). This lack of incentive causes many
  criminal defendants to “skip bail” (i.e., fail to return to court), requiring the bondsman to locate
  the defendant and bring him to court. See id. Generally, in such instances, a bondsman will hire
  a professional bounty hunter to track down the defendant. Id.
  2
      All Exhibits will be filed under seal due to their confidential nature.


  13079587v1
Case 3:19-cv-00637-MAS-LHG  Document
       Case 3:19-cv-00637 Document 1 40-4  Filed 12/14/20
                                     Filed 01/17/19  Page Page
                                                          7 of 168 PageID:
                                                                   of 17 PageID:
                                                                           7     271




  Application”). The Access Application required Bail Integrity to, inter alia, indicate its intended

  use of MicroBilt’s services for purposes of both the FCRA and GLBA.

          19.      On its Access Application, Bail Integrity indicated that for purposes for the FCRA,

  its intended use of MicroBilt’s services “[r]elated to [a] transaction involving credit extension,

  account review, account collection or bankruptcy filing with respect to subject consumer.”

  Likewise, Bail Integrity indicated on its Access Application that for purposes of the GLBA, its

  intended use related to “Fraud Prevention,” “Credit/Collection Activity/skip tracing,” and “Asset

  Verification Search.”

          20.      Further, the addendum to Bail Integrity’s User Agreement specified that its

  intended use of the MicroBilt Mobile Device Verification products and services was “Identity

  Verification.”

          21.      As part of its application, Bail Integrity also submitted a “Letter of Intent” using

  MicroBilt’s template form. The form asked Bail Integrity to “explain in detail how the Consumer

  Data and/or other Information is going to be used (e.g., to evaluate the credit of customers

  interested in financing furniture purchases, etc.).” In responding to this inquiry, Bail Integrity

  wrote that such information would be “[u]sed to determine that clients under bail or considered for

  bail are not using other persons SSN [Social Security Number]. We try our best to prevent fraud

  to persons under bail and being considered for bail.” The Letter of Intent was dated July 31, 2018

  and signed by Bail Integrity’s owner and CEO, Defendant Shirah.

                                 Bail Integrity Breaches User Agreement

          22.      On December 13, 2018, a staff writer for Motherboard—the online arm of the

  Canadian print magazine Vice—approached a “bounty hunter” affiliated with Bail Integrity to have

  the bounty hunter “geolocate” a phone number provided by the reporter (with the owner of the

  phone number’s consent). Joseph Cox, “I Gave a Bounty Hunter $300. Then He Located Our


  13079587v1
Case 3:19-cv-00637-MAS-LHG  Document
       Case 3:19-cv-00637 Document 1 40-4  Filed 12/14/20
                                     Filed 01/17/19  Page Page
                                                          8 of 169 PageID:
                                                                   of 17 PageID:
                                                                           8     272




  Phone.”      MOTHERBOARD (Jan. 8, 2019), https://motherboard.vice.com/en_us/article/nepxbz/i-

  gave-a-bounty-hunter-300-dollars-located-phone-microbilt-zumigo-tmobile.          The reporter then

  described the transaction in an article published online on January 8, 2019, using the following

  subheading: “T-Mobile, Sprint, and AT&T are selling access to their customers’ location data, and

  that data is ending up in the hands of bounty hunters and others not authorized to possess it, letting

  them track most phones in the country.” Id.

          23.      The article also contained highly negative and overtly misrepresentative language

  about MicroBilt. Id. (noting that “Micro[B]ilt, is selling phone geolocation services with little

  oversight to a spread of different private industries, ranging from car salesmen and property

  managers to bail bondsmen and bounty hunters,” calling such practices “highly questionable,” and

  referring to the use of geolocation services as a “spying capability”).

          24.      The Motherboard story was eventually picked up by numerous outlets. See, e.g.,

  MSNBC.COM, “Major cell phone companies are selling customers’ locations,” (Jan. 9, 2019),

  https://www.msnbc.com/velshi-ruhle/watch/major-cell-phone-companies-are-selling-customers-

  locations-1422805059934.

          25.      Notably, despite its mischaracterizations, the Motherboard article alerted MicroBilt

  to a fact of which it was previously unaware. Specifically, Motherboard alleged that MicroBilt’s

  geolocation capability (i.e., its Mobile Device Verification service) “is also being resold to others

  on the black market who are not licensed by the company [MicroBilt] to use it, including me,

  seemingly without Micro[B]ilt’s knowledge.” Cox, supra ¶ 20 (emphasis added). According to

  the article, the reporter paid the “bounty hunter” $300 to geolocate the mobile phone using the

  number provided. Id. MicroBilt was clearly the victim of this activity.




  13079587v1
Case 3:19-cv-00637-MAS-LHG  Document
        Case 3:19-cv-00637 Document 1 40-4
                                       Filed Filed 12/14/20
                                             01/17/19   PagePage  10PageID:
                                                            9 of 16  of 17 PageID:
                                                                             9     273




                                              DAMAGES

          26.      As a result of the above, MicroBilt is a victim of a breach of contract, fraud and a

  trade secret misappropriation. The above breach of confidentiality has led to governmental

  investigations, damage to MicroBilt’s relationships with its vendors and customers, and significant

  harm to the company’s reputation.

                                                  PARTIES

          27.      Defendant Bail Integrity Solutions, Inc. entered into a contract with MicroBilt on

  July 26, 2018.

          28.      Defendant Thomas Brian Shirah is an Owner of Bail Integrity Solutions and has

  profited and benefitted from the above actions. Mr. Shirah signed the contract at issue on behalf

  of Bail Integrity Solutions.

          29.      Defendants ABC Companies (1-10) are companies that have participated in the

  above actions and have not been named to the lawsuit.

          30.      Defendants John and Jane DOES (1-10) are individuals that have participated in

  the above actions and have not been named to the lawsuit.

                                     FIRST CAUSE OF ACTION
                                         Breach of Contract
                                          (All Defendants)

         31.       MicroBilt repeats and re-alleges the allegations contained in the preceding

  paragraphs as if set forth more fully herein.

         32.       Defendants’ blatant misuse of MicroBilt’s Mobile Device Verification service

  violates the express terms of the User Agreement, including the addendum incorporated by

  reference into the User Agreement, in the following ways:

                      a. Defendants certified in the User Agreement that Bail Integrity would “use
                         Consumer Information solely for purposes of carrying out its obligations
                         under this Agreement and for no other purposes.” Instead, Bail Integrity


  13079587v1
Case 3:19-cv-00637-MAS-LHG  Document
       Case 3:19-cv-00637 Document   40-4 01/17/19
                                   1 Filed Filed 12/14/20 Page
                                                     Page 10     11PageID:
                                                             of 16  of 17 PageID:
                                                                            10    274




                     resold MicroBilt’s Mobile Device Verification service’s capabilities (i.e.,
                     the geolocation of a consumer’s mobile phone, which falls within the
                     definition of “Consumer Information”) for the sole purpose of exploiting
                     MicroBilt’s services and securing a hefty profit.

                 b. Defendants certified in the User Agreement that Bail Integrity would, in
                    compliance with the “Safeguards Rule” under the GLBA, “it shall
                    implement appropriate technical and organizational procedures and controls
                    to safeguard and protect Consumer Information against . . . unauthorized or
                    unlawful access [or] disclosure. . . .” Rather than safeguard the Consumer
                    Information in its possession against unauthorized or unlawful access,
                    Defendants facilitated unauthorized and unlawful access to Consumer
                    Information by reselling information pertaining to the geolocation of
                    consumers’ mobile phones.

                 c. Defendants certified in the User Agreement that unless some legal
                    restriction prevented it from doing so, Bail Integrity would orally provide
                    notice to MicroBilt within one business day, and written notice within five
                    business days, of any unauthorized access to or unlawful disclosure of
                    Consumer Information. Upon information and belief, Defendants allowed
                    for unauthorized and unlawful access to Consumer Information by reselling
                    information pertaining to the geolocation of consumers’ mobile phones at
                    least as early as December 2018 without ever providing oral or written
                    notice to MicroBilt.

                 d. Defendants certified in the User Agreement that “all Information will be
                    held in strict confidence;” and that “the Confidential Information disclosed
                    to it by [MicroBilt] shall not be disclosed to any third party and shall be
                    used only for the purposes herein,” where “Confidential Information” is
                    defined as “all information furnished in any manner by one part to the other
                    under this Agreement and all information derived therefrom, including . . .
                    products, services and pricing. . . .” The geolocation of a consumer’s mobile
                    device constitutes “Confidential Information,” and Defendants’ resale of
                    such information to third parties was not one of the uses outlined in the User
                    Agreement.

                 e. In signing the addendum to the User Agreement, Defendants certified that
                    the Mobile Device Verification services would be used for “Identity
                    Verification” and acknowledged that “consumer consent guidelines and
                    language [are] required to be implemented in any use of the MicroBilt
                    Mobile Device Verification products and services,” and Defendants were
                    therefore required to obtain consumer consent prior to using the consumer’s
                    information to geolocate the consumer’s mobile phone. Defendants resold
                    such geolocation information without obtaining consumer consent.




  13079587v1
Case 3:19-cv-00637-MAS-LHG  Document
       Case 3:19-cv-00637 Document   40-4 01/17/19
                                   1 Filed Filed 12/14/20 Page
                                                     Page 11     12PageID:
                                                             of 16  of 17 PageID:
                                                                            11    275




          33.    By reason of the foregoing, Defendants are in breach of contract for failing to

  comply with the contract’s express terms.

          34.    MicroBilt properly terminated its User Agreement with Bail Integrity for cause

  upon learning on Bail Integrity’s breach.

          35.    MicroBilt has been damaged by the foregoing in an amount to be determined at

  trial, in excess of $75,000 exclusive of interests and costs.

                                 SECOND CAUSE OF ACTION
                         (Breach of Duty of Good Faith and Fair Dealing)
                                        (All Defendants)

          36.    MicroBilt repeats and re-alleges the allegations contained in the preceding

  paragraphs as if set forth more fully herein.

          37.    Defendants’ conduct has been in bad faith and in derogation of the implied covenant

  of good faith and fair dealing implied in every contract.

          38.    MicroBilt has been damaged by the foregoing in an amount to be determined at

  trial, in excess of $75,000 exclusive of interests and costs.

                                    THIRD CAUSE OF ACTION
                                   (Fraudulent Misrepresentation)
                                         (All Defendants)


          39.    MicroBilt repeats and re-alleges the allegations contained in the preceding

  paragraphs as if set forth more fully herein.

          40.    Defendants completed the credentialing process (including the Access Application

  and the Letter of Intent), and entered into the User Agreement and addendum, with the intention

  of using MicroBilt’s Mobile Device Verification services for purposes other than those specified

  in the User Agreement and addendum, or those expressly articulated by the Defendants in

  completing the Access Application and Letter of Intent.



  13079587v1
Case 3:19-cv-00637-MAS-LHG  Document
       Case 3:19-cv-00637 Document   40-4 01/17/19
                                   1 Filed Filed 12/14/20 Page
                                                     Page 12     13PageID:
                                                             of 16  of 17 PageID:
                                                                            12    276




          41.    Defendants fraudulently concealed from and/or intentionally failed to disclose to

  MicroBilt the true nature of its intentions with regard to Defendants’ use of MicroBilt’s Mobile

  Device Verification services.

          42.    Defendants had exclusive knowledge of their intention to use the Mobile Device

  Verification services for purposes other than those specified in the User Agreement and addendum

  or expressly articulated by the Defendants in the Access Application or Letter of Intent.

          43.    Defendants had the capacity to, and did, deceive MicroBilt with regard to their

  purported intentions for use of MicroBilt’s Mobile Device Verification services, and undertook

  active and ongoing steps to conceal such intentions by their affirmative statements in the

  addendum, Access Application and Letter of Intent, and by their failure to notify MicroBilt, either

  orally or in writing, of its intentional unauthorized disclosures of Consumer Information.

          44.    Defendants’ concealment of its true intentions for the use of MicroBilt’s Mobile

  Device Verification services at the time the parties entered into the User Agreement was material

  in that a reasonable person would have considered it important in deciding whether or not to enter

  into such an agreement.

          45.    Defendants had a duty to disclose their true intentions for the use of MicroBilt’s

  Mobile Device Verification services at the time the parties entered into the User Agreement by

  virtue of the fact that their failure to do so, and their affirmative statements to the contrary,

  constitute material misstatements.

          46.    MicroBilt justifiably relied on Defendants’ affirmative statements regarding their

  intended use of MicroBilt’s Mobile Device Verification System in that MicroBilt required

  Defendants to certify to those representations regarding use and conducted an on-site inspection

  of Defendants’ business.




  13079587v1
Case 3:19-cv-00637-MAS-LHG  Document
       Case 3:19-cv-00637 Document   40-4 01/17/19
                                   1 Filed Filed 12/14/20 Page
                                                     Page 13     14PageID:
                                                             of 16  of 17 PageID:
                                                                            13    277




          47.      As a direct and proximate cause of Defendants’ misconduct, MicroBilt has

  suffered actual damages in an amount to be determined at trial, in excess of $75,000 exclusive of

  interests and costs.

                               FOURTH CAUSE OF ACTION
                   (Misappropriation of Trade Secrets in Violation of 18 U.S.C. § 1836)
                                       (All Defendants)

          48.      MicroBilt repeats and re-alleges the allegations contained in the preceding

  paragraphs as if set forth more fully herein.

          49.      MicroBilt markets and sells its Mobile Device Verification services across the

  United States.

          50.      The Mobile Device Verification service is a product used in interstate commerce.

          51.      Microbilt is the sole owner of the Trade Secrets that comprise the method, process,

  procedure, and technique underlying the geolocation capabilities of its Mobile Device Verification

  service.

          52.      MicroBilt took reasonable steps to maintain the secrecy of its Trade Secrets,

  including:

                      a. Requiring all MicroBilt employees to sign confidentiality agreements

                          pertaining to any proprietary information learned during the course of their

                          employment, including any aspects of the Mobile Device Verification

                          technology;

                      b. Instructing security officers in its building to prevent unauthorized

                          employees from entering rooms where MicroBilt stores the code underlying

                          its Mobile Device Verification technology;




  13079587v1
Case 3:19-cv-00637-MAS-LHG  Document
       Case 3:19-cv-00637 Document   40-4 01/17/19
                                   1 Filed Filed 12/14/20 Page
                                                     Page 14     15PageID:
                                                             of 16  of 17 PageID:
                                                                            14    278




                     c. Implementing confidentiality clauses in all User Agreements, as described

                         above, and entering into Non-Disclosure Agreements (“NDA”), with all

                         customers;

                     d. “Carving up” the Mobile Device Verification software into modules in

                         order to ensure that no one MicroBilt developer knows the entire product

                         code; and

                     e. Restricting access to proprietary information relating to processing logic,

                         workflows, and other supporting technology used to deliver the Mobile

                         Device Verification service by only providing such access to MicroBilt

                         senior management and key personnel whose job function requires an

                         understanding of such proprietary information.

          53.    On or about July 26, 2018, MicroBilt and Bail Integrity entered into a MicroBilt

  User Agreement and NDA. Defendant Shirah, in his capacity as owner and CEO of Bail Integrity,

  signed both agreements. Such agreements established an express duty on the part of Defendants

  to maintain the secrecy of the Trade Secrets and to limit the use or disclosure of the Trade Secrets.

          54.    Defendants knew that MicroBilt considered the method, process, procedure, and

  technique for geolocating mobile phones to be trade secrets.

          55.    Without MicroBilt’s express or implied consent, Defendants improperly used and

  resold the Mobile Device Verification service for their own profit.

          56.    Defendants knew that their misuse of MicroBilt’s Trade Secrets for their own

  personal gain was in contravention of their duty to maintain secrecy.

          57.    Defendants misappropriated MicroBilt’s Trade Secrets by their acquisition, use,

  and resale of the Trade Secrets through improper means.




  13079587v1
Case 3:19-cv-00637-MAS-LHG  Document
       Case 3:19-cv-00637 Document   40-4 01/17/19
                                   1 Filed Filed 12/14/20 Page
                                                     Page 15     16PageID:
                                                             of 16  of 17 PageID:
                                                                            15    279




          58.      Defendants’ improper means included: (1) misrepresenting to MicroBilt that they

  would protect the Trade Secrets pursuant to the NDA when they never intended to abide by the

  NDA, and (2) breaching an express duty to maintain the secrecy of the Trade Secrets.

          59.      Defendants’ conduct in this manner was both willful and malicious.

          60.      As a direct result of Defendants’ misappropriation of MicroBilt’s Trade Secrets,

  MicroBilt has suffered and continues to suffer damages in an amount to be proven at trial.

                                        JURY TRIAL DEMAND

          61.      Plaintiff demands trial by jury on all issues so triable.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment in its favor granting

  the following relief:

                   1.     Compensatory damages for Defendants’ breach of contract to the fullest

 extent permitted by law;

                   2.     Compensatory damages for actual loss                 caused by Defendants’

 misappropriation of Plaintiff’s Trade Secrets to the extent not addressed in computing damages for

 Defendants’ breach of contract, and to the fullest extent permitted by law;

                   3.     Damages for Defendants’ unjust enrichment caused by the misappropriation

 of Plaintiff’s Trade Secrets to the extent not addressed in computing damages for actual loss, and

 to the fullest extent permitted by law;

                   4.     Reasonable royalties for Defendants’ unauthorized use and resale of

 Plaintiff’s Trade Secrets, to the extent not addressed in computing damages for actual loss, and to

 the fullest extent permitted by law;




  13079587v1
Case 3:19-cv-00637-MAS-LHG  Document
       Case 3:19-cv-00637 Document   40-4 01/17/19
                                   1 Filed Filed 12/14/20 Page
                                                     Page 16     17PageID:
                                                             of 16  of 17 PageID:
                                                                            16    280




                 5.         Exemplary     damages      for   Defendants’        willful   and   malicious

 misappropriation of Plaintiff’s Trade Secrets in an amount equal to two times the amount of the

 compensatory damages awarded for Defendants’ misappropriation;

                 6.         Compensatory damages for Defendants’ fraudulent misrepresentation to the

 extent not addressed in computing damages for Defendants’ breach of contract or misappropriation

 of Trade Secrets, and to the fullest extent permitted by law;

                 7.         Punitive damages for Defendants’ fraudulent misrepresentation to the

 fullest extent permitted by law;

                 8.         Plaintiff’s reasonable attorneys’ fees and costs;

                 9.         Pre-judgment and post-judgment interest;

                 10.        Such other relief as this Court deems just and proper

  Dated: January 17, 2019

                                                   Respectfully submitted,

                                                   /s/ Gene M. Burd
                                                   Gene M. Burd
                                                   Arnall Golden Gregory LLP
                                                   1775 Pennsylvania Avenue, NW
                                                   Suite 1000
                                                   Washington, DC 20006
                                                   (202) 677-4048
                                                   Facsimile: (202) 677-4049
                                                   gene.burd@agg.com

                                                   Counsel for the Plaintiff MicroBilt Corporation




  13079587v1
